Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 25, 2019

                                       No. 04-18-00850-CR

                             EX PARTE Juan Gabriel CISNEROS,

                   From the 79th Judicial District Court, Brooks County, Texas
                                Trial Court No. 88-02-02179-CR
                         Honorable Federico Hinojosa, Judge Presiding


                                          ORDER
         The record in this habeas corpus appeal is now complete. We order appellant’s brief due
February 14, 2019. See TEX. R. APP. P. 31.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.2(a). The
State’s brief is due within 20 days after the date appellant’s brief is filed. See 4TH TEX. APP. (SAN
ANTONIO) LOC. R. 8.2(b). A reply brief, if any, must be filed within 10 days after the State’s
brief is filed.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court